ACCEPTED
                                                                      03-14-00563-CR
                                                                             4564597
                                                            THIRD COURT OF APPEALS
                                                                       AUSTIN, TEXAS
                                                                 3/19/2015 1:44:21 PM
                                                                    JEFFREY D. KYLE
                                                                               CLERK
                  NO. 03-14-00563-CR

                           IN THE                     FILED IN
                                               3rd COURT OF APPEALS
                                                   AUSTIN, TEXAS
                   COURT OF APPEALS            3/19/2015 1:44:21 PM
                                                 JEFFREY D. KYLE
                THIRD DISTRICT OF TEXAS                Clerk


                          AT AUSTIN


    **********************************************

    TARSHA YVONNE WILEY                        APPELLANT

                             VS.

    THE STATE OF TEXAS                         APPELLEE

     **********************************************
 AMENDED APPELLANT’S ATTORNEY’S MOTION TO WITHDRAW AND
                          BRIEF
_______________________________________________________


         APPEAL OF JUDGMENT IN CAUSE NO. 69,201
        FROM THE 264th JUDICIAL DISTRICT COURT OF
                   BELL COUNTY, TEXAS,
_______________________________________________________

NO ORAL ARGUMENT REQUESTED

                                   JAMES H. KREIMEYER
                                   ATTORNEY FOR APPELLANT
                                   P.O. BOX 727
                                   BELTON, TEXAS 76513
                                   (254) 939-9393
                                   (254) 939-2870 FAX
                                   T.S.B. #11722000
                                   jkreime@vvm.com
             IDENTITY OF PARTIES AND COUNSEL

Trial Judge:                HON. Martha J. Trudo
                            264th Judicial
                            District Court Judge
                            P.O. Box 324
                            Belton, Texas 76513

Prosecutors:                Michael Waldman
                            Asst. District Attorney
                            P.O. Box 540
                            Belton, Texas 76513

Defense Attorney At         Buckley H. Major
Plea Hearing                Attorney at Law
                            2010 SW HK Dodgen Loop
                            Temple, TX 76504

Defense Attorney At         Jon McDurmitt
Revocation Hearing:         Attorney at Law
                            P.O. Box 855
                            Belton, TX 76513

Appellate Attorney:         James H. Kreimeyer
                            Attorney at Law
                            P.O. Box 727
                            Belton, Texas 76513

Attorney for Appellee:      Bob Odom
                            Asst. District Attorney
                            P.O. Box 540
                            Belton, Texas 76513

Appellant:                  Tarsha Yvonne Wiley
                            TDCJ #01941874
                            Lockhart Correctional Fac
                            P.O. Box 1170
                            Lockhart, TX 78640


                           i.
                    TABLE OF CONTENTS
                                            PAGE NO.

IDENTITY OF PARTIES AND COUNSEL    . .. . . . . .   i

TABLE OF CONTENTS    . . . . . . . . . .. . . . . ii

INDEX OF AUTHORITIES . . . . . . . . .. . . iii-iv

STATEMENT OF THE CASE    . . . . . . . . . . . . 2-5

FRIVOLOUS APPEAL STATMENT. . . . . . . . . . . . 5

INDICTMENT. . . . . . . . . . . . . . . .   .   .5-6

ORIGINAL PLEA OF GUILTY . . . . . . . . . . . .6-7

PUNISHMENT HEARING . . . . . . . . . . . . . . . 8

MOTION TO ADJUDICATE. . . . . . . . . . . . . .8-9

HEARING ON MOTION TO ADJUDICATE. . . . . . . .9-11

ARGUMENT. . . . . . . . . . . . . . . . . . .11-13

PUNISHMENT HEARING. . . . . . . . . . . . . .13-15

ASSESSMENT OF COURT COSTS. . . . . . . . . . 15-16

PRAYER. . . . . . . . . . . . . . . . . . . . . 17

CERTIFICATE OF COMPLIANCE . . . . . . . . . . . 18

CERTIFICATE OF COUNSEL . . . . . . . . . . . 19-20

CERTIFICATE OF SERVICE . . . . . . . . . . . .      21



                          ii.
               INDEX OF AUTHORITIES

CASES:                                    PAGE NO.

Anders v. California, 386 U.S. 738 (1967). . . .5

High v. State, 573 S.W.2d 807
    (Tex. Crim. App. 1978 . . . . . . . . . . . 5

Currie v. State, 516 S.W.2d 684
    (Tex. Crim. App. 1974). . . . . . . . . . . 5

Nichols v. State, 394 S.W.3d 612,616
    (Tex. App. Texarkana 2011 pet. r.). . . . . 7

Smith v. State, 286 S.W.3d 333
    (Tex. Crim. App. 2009). . . . . . . . . . .11

Jones v. State, 571 S.W.2d 191, 194
    (Tex. Crim. App. 1978). . . . . . . . . . .11

Rickels v. State, 202 S.W.3d 759, 763-64
    (Tex. Crim. App. 2006). . . . . . . . . . .12

Mauney v. State, 107 S.W.3d 693,695
    (Tex. App. Austin 2003 no pet. h.). . . 12-13

Mullins v. State, 208 S.W.3d 469, 470
    (Tex. App. 2006). . . . . . . . . . . . . .15

Martin v. State, 405 S.W.3d 944,947
    (Tex. App. Texarkana 2013 no pet. h.). . . 16




                       iii.
               INDEX OF AUTHORITIES

Statues:                                  PAGE NO.

Texas Penal Code
    § 22.02(a)(2) . . . . . . . . . . . . . . .6
    § 22.02(b). . . . . . . . . . . . . . . . 15

Texas Code of Criminal Procedure
    Article 26.13 . . . . . . . . . . . . . . .7
    Article 42.12 §(5)(b) . . . . . . . . .14-15




                        iv.
                   NO.03-14-00563-CR

                          IN THE

                    COURT OF APPEALS

               THIRD DISTRICT OF TEXAS

                         AT AUSTIN

  *****************************************************

    TARSHA YVONNE WILEY                     APPELLANT

                             VS.

    THE STATE OF TEXAS                       APPELLEE
    ******************************************************

       AMENDED APPELLANT’S ATTORNEY’S MOTION

                  TO WITHDRAW AND BRIEF


    Comes   now    the   undersigned    court   appointed

counsel for the Appellant and moves this court to

allow said counsel to withdraw for the reason that

counsel has carefully examined the record herein

and the law applicable to Appellant’s case and is

unable to find any supportable grounds for appeal

and has concluded that the appeal of this cause is




                             1
wholly frivolous and in support thereof shows the

court as follows:

                      STATEMENT OF THE CASE

       Appellant was accused by indictment with the

offense      of     aggravated     assault      by    intentionally,

knowingly and recklessly causing bodily injury to

the complainant with a deadly weapon, to wit: a

knife; alleged to have occurred on November 15,

2011. (Cl. R. at 4) A motion to release defendant

and set reasonable bail was filed (Cl. R. at 12)

Appellant’s bond was reduced from $100,000.00 to

$35,000.00. (R.R. II at 36)

       Thereafter, on May 10, 2012 Appellant entered a

plea    of    guilty       to   the       offense    charged   in   the

indictment. (R.R. III at 8)

       On    June    14,    2012      a    punishment   hearing     was

conducted and a pre-sentence investigation report

was placed before the trial court. (R.R. IV at 4)

The State called no witnesses. Appellant called a

witness (R.R. IV at 5) and; the trial court having



                                      2
heard    the    evidence,         considered            the    pre-sentence

report, and argument of counsel; withheld a finding

of guilt, found a deadly weapon had been used in

the commission of the offense and placed Appellant

on ten (10) years deferred adjudication community

supervision.         (R.R.      IV     at      24)      Appellant     waived

appeal. (R.R. IV at 30)(Cl. R. at 21) A judgment

was entered by the trial court on June 14, 2012

placing Appellant on community supervision.                              (Cl.

R. 34)

    On     October        8,    2013       a   Motion      to    Adjudicate

Appellant’s          community         supervision              was   filed,

alleging       various         violations          of    the     terms    and

condition of community supervision. (Cl. R. at 39)

    July       10,    2014      the        trial     court      called    for

announcements on the motion to adjudicate filed,

after both the State and Appellant announced ready,

Appellant entered a plea of not true to all the

allegations          of    violation           of       the      terms    and




                                       3
conditions of her community supervision. (R.R. VI

at 6)

    After hearing the testimony from the State’s

and Appellant’s witnesses; the trial court found

the violations alleged in the motion to adjudicate

to be true and set the matter for a punishment

hearing. (R.R. VI at 53,54)

    On July 17, 2014 the hearing continued and the

trial court found the evidence sufficient to find

Appellant   violated   the    terms   and   conditions   of

probation   and   revoked    the   deferred   adjudication

previously granted Appellant; (R.R. VII at 12) and

imposed a sentence of five (5) years. (R.R. VII at

13) Judgment adjudicating guilt was entered on July

17, 2014. (Cl. R. at 56)

    On August 6, 2014 notice of appeal was filed

(Cl. R. at 61) and Appellant’s trial counsel filed

a motion to withdraw,(Cl. R. at 62) which the trial

court granted. (Cl. R. at 63)




                             4
     Appellate counsel was appointed on August 18,

2014. (Cl. R. 67) Appellant’s brief is due on or

before the March 19, 2015.

                 FRIVOLOUS APPEAL STATEMENT

     The undersigned counsel, having been appointed

to   represent     Appellant     on   appeal,    after   having

fully examined the record herein, is of the opinion

that this appeal is wholly frivolous and without

merit and that no arguable            points on     appeal or

authorities to support such points are to be found

in   the    record.       Counsel,    however,    offers   the

following evaluation of the record as required in

Anders v. California, 386 U.S. 738 (1967); High v.

State,     573 S.W.2d 807   (Tex.   Crim.   App.    1978);

Currie v. State, 516 S.W.2d 684 (Tex. Crim. App.

1974).

                           INDICTMENT

     Appellant was accused by indictment with the

offense of aggravated assault with a deadly weapon.

The indictment (Cl. R. at 4) properly charged the



                                 5
offense       under     Tex.    Penal       Code     §    22.02(a)(2),

defining the offense of aggravated assault with a

deadly weapon.

                   ORIGINAL PLEA OF GUILTY

       On May 10, 2012 a written waiver of a jury and

agreement to stipulate upon a plea of guilty was

signed and filed by Appellant and her counsel at

that    time,    Buckley       H.    Major.     (Cl.     R.    at    25)   A

judicial confession, which tracked the allegations

in the indictment, was signed by Appellant waiving

all of her rights to remain silent and agreeing

that    the     facts    in    the       statement       are   true       and

correct. (Cl. R. at 23) A plea recommendation in

which the State recommended Appellant be sentenced

anywhere      within     the    range      of   punishment          not    to

exceed five (5) years to the Texas Department of

Criminal Justice-Institutional Division. The range

of punishment included the possibility of deferred

adjudication community supervision.(Cl. R. at 19)




                                     6
       After calling the case for trial, the trial

court properly admonished Appellant as to her right

to a trial by jury,         the range of punishment, the

right to confront and cross-examine the witnesses

and a constitutional right to remain silent. These

rights were waived by Appellant, (R.R. III at 5)

with the concurrence of her attorney. The trial

court accepted Appellant’s waivers, found Appellant

to be competent, and accepted her plea of guilty;

along with the proper admonishments concerning the

voluntariness of her plea. (R.R. III               at 8) The

trial court’s admonishments substantially complied

with Article 26.13 Tex. Crim. Proc. Code. Nichols

v. State, 394 S.W.3d 612,616 (Tex. App. Texarkana

2011    pet.   r.)   The   State     offered    into    evidence

Appellant’s judicial confession, State’s Exhibit 1,

which    was   admitted    without    objection.       The   trial

court    withheld    a   finding   of   guilt    and    recessed

until a later date for sentencing. (R.R. III at 10)




                               7
                         PUNISHMENT HEARING

      On June 14, 2012, the trial court withheld a

finding of guilt and placed Appellant on ten (10)

years      deferred      adjudication.      (R.R.      IV   at   24)

Appellant waived her appellate rights. (R.R. IV at

30) (Cl. R. at 21)

                          MOTION TO ADJUDICATE

      On about October 8, 2013 a Motion to Adjudicate

the     deferred       adjudication     community      supervision

previously granted Appellant on June 14, 2012 was

filed, alleging various violations of the terms and

conditions        of   Appellant’s      community      supervision.

(Cl. R. at 39)

      On    May    23,    2014    the   Motion    to    Adjudicate

Appellant’s       deferred       adjudication    was    before   the

trial court for announcement hearing                and the trial

court was advised Appellant intended to enter pleas

of not true to the allegations in the motion to

adjudicate. (R.R. V at 6)




                                   8
       Upon determining Appellant had tested positive

for a controlled substance, cocaine, on May 23,

2014; (Cl. R. at 52) the trial court ordered she be

drug     tested        weekly     through     the     Bell   County

Community Corrections and Supervision Department.

(R.R. V at 10)

              HEARING ON MOTION TO ADJUDICATE

       The hearing on Appellant’s plea of not true to

the motion to adjudicate began on July 10, 2014.

(R.R. VI at 4) There were ten (10) allegations of

violations of the terms and conditions of community

supervision.       These        allegations    included      a   new

offense alleged to have been committed after being

placed     on      community           supervision,     using    or

possessing alcohol and illegal drugs, failure to

participate       in    various    programs    and    assessments,

and failure to pay various fees and fines. (Cl. R.

at 39)

       Jason Smith, a community supervision officer

for    Bell     County     Probation       Department    testified



                                   9
(R.R. VI at 7) Appellant admitted using marijuana

on July 19, 2013 (R.R. VI at 9) and admitted and

tested positive for cocaine on September 13, 2013.

(R.R. VI at 10) Smith went on to relate Appellant

did not complete some of the requirements of her

terms and conditions of probation. (R.R. VI at 11)

    Sherman Craig was called by the State (R.R. VI

at 21) and he related Appellant was living at his

residence    in    Killeen,      Bell   County,   Texas;        with

Appellant.   (R.R.    VI    at    22)   On   August      9,    2013,

Appellant    was    drinking      and   an   argument,         which

became a tussle; according to the witness. (R.R. VI

at 26) At one point, Appellant threw a bottle of

water from the freezer, which struck Craig on the

head; even though he put up his hand to deflect it.

(R.R. VI at 30) Craig grabbed Appellant’s arms to

stop the fighting and Appellant bit him                       on his

hand; causing it to bleed. (R.R. VI at 31)

    The trial court found all allegations to be

true,   despite     the    indication     that    some    of     the



                                 10
programs and sanctions were completed; to include,

increased community service restitution, letter of

explanation,        and    Texas     Work     Force    Commission

referral. (Cl. R. at 41)

                               ARGUMENT

       As the Court of Criminal Appeals noted: “We

have    long   held   that    ‘one      sufficient     ground   for

revocation would support the trial court's order

revoking’ community supervision.” Smith v. State,

286 S.W.3d 333 (Tex. Crim. App. 2009); Jones v.

State, 571 S.W.2d 191, 194 (Tex. Crim. App. 1978)

Since all the allegations in the State’s Motion to

Adjudicate were found the be true, the violation of

Condition #1 as alleged in paragraph “A” of the

State’s motion alone would be sufficient to enter

the finding of guilty. (Cl. R. at 39-40)

       “Appellate     review       of    an    order     revoking

probation is limited to abuse of the trial court's

discretion.”     In       determining     questions     regarding

sufficiency of the evidence in probation revocation



                                11
cases, the burden of proof is by a preponderance of

the   evidence.        The    Court       stated    that       “an   order

revoking        probation         must      be     supported         by   a

preponderance of the evidence; in other words, that

greater weight of the credible evidence which would

create a reasonable belief that the defendant has

violated a condition of his probation.” Rickels v.

State,    202 S.W.3d 759,    763-64       (Tex.    Crim.     App.

2006)

      A trial court's decision to revoke probation is

reviewed for an abuse of discretion. A trial court

abuses its discretion if the decision is so clearly

wrong    as     to    lie    outside      the     zone   within      which

reasonable       persons      might       disagree.      The   Appellant

court views the evidence presented in a revocation

proceeding in the light most favorable to the trial

court's ruling. As the tier of fact, it is left to

the     trial    court       to    judge     the      credibility         of

witnesses       and     the       weight     to    be      given     their




                                     12
testimony. [citations omitted] Mauney v. State, 107
S.W.3d 693, 695 (Tex. App. Austin 2003 no pet. h.)

    There     is       sufficient     evidence    to    uphold   the

trial   court’s        finding   of     guilt    on    the    State’s

motion to adjudicate. There is no error calling for

reversal of the finding of guilty and punishment

assessed by the trial court.

                        PUNISHMENT HEARING

    On July 17, 2014 the trial court took up the

issue of the disposition of Appellant’s deferred

adjudication community supervision. (R.R. VII at 4)

    The State recalled for the trial court some of

the facts of the leading to Appellant being charged

with Aggravated Assault with a Deadly Weapon which

led to her community supervision and the facts of

the assault on Mr. Craig. (R.R. VII 5)

    There     was      no   additional    evidence       submitted,

other   than       a    certificate      of     appreciation     for

Appellant’s    volunteer         work    at     the    Bell   County

Indigent Health Services and a certificate showing



                                 13
completion of an anger resolution seminar. (R.R.

VII at 6) (R.R. VIII Defendant’s Exhibit 1)

    After a plea by Appellant’s attorney to leave

Appellant    on    the     deferred         adjudication         probation

because     Appellant           was        getting    treatment        and

medications for her mental issues. (R.R. VII at

6,7) The State gave an opinion, based on the facts

before the trial court, of Appellant’s propensity

for drug abuse and violence. (R.R. VII at 9)

    The trial court found Appellant guilty of the

original accusation of aggravated assault with a

deadly weapon (R.R. VII at 12) and assessed her

punishment     at        five     (5)       years     in        the   Texas

Department        of      Criminal            Justice—Institutional

Division.

    After         an      adjudication           of        guilt,      all

proceedings,       including          assessment      of    punishment,

pronouncement       of    sentence,         granting       of    community

supervision, and defendant's appeal continue as if

the adjudication of guilt had not been deferred.



                                      14
Tex.    Crim.     Proc.   Code      Article     42.12     §5(b).      The

trial     court    did      conduct      a     punishment       hearing

identical to one performed after a direct finding

of    guilty.     Texas   courts        have   traditionally         held

that, as long as the punishment assessed is within

the range prescribed by the Legislature in a valid

statute, the punishment is not excessive, cruel, or

unusual. A sentence of six (6) years falls within

the applicable range of two to ten years. Mullins

v. State, 208 S.W.3d 469, 470 (Tex. App. 2006) The

five (5) year sentence assessed against Appellant

is in the lower range of the two (2) years to

twenty (20) called for by Section 22.02(b) Tex.

Pen. Code.

                  ASSESSMENT OF COURT COSTS

       When   Appellant      was     sentenced       by   the     trial

court, the trial court imposed the sentence of five

(5)     years,    with    any    credits,        court    costs       and

restitution.        (R.R.     VII       at     13)   There      is    no

restitution amount set out in the trial court’s



                                   15
Judgment Adjudicating Guilt; however Appellant was

ordered    to    pay      court    costs    in    the    amount    of

$502.00. (Cl. R. at 56) A bill of costs was filed

on July 23, 2014 confirming the amount of court

costs. (Cl. R. at 59)

       A defendant's ability to pay is not relevant

with respect to legislatively mandated court costs.

The    Court    of   Appeals      in   Texarkana       has   recently

agreed with the Amarillo court and has held that a

trial court can order an indigent defendant to pay

legislatively mandated court costs provided payment

is not demanded before the trial court proceedings

have     concluded.       [citations       omitted]      Martin   v.

State, 405 S.W.3d 944, 947 (Tex. App. Texarkana

2013 no pet. h.) Since there is a bill of costs in

the appellate record, Appellant can be required to

pay the court costs; despite her being indigent.

Her    indigency     is    supported       by    the    trial   court

having    appointed both trial and appellate counsel.

(Cl. R. at 48 & 67)



                                  16
                      PRAYER

    Wherefore, premises considered, after a review

of the entire record in this cause, counsel for

Appellant submits there are no issues or arguable

grounds for appeal and; therefore, prays the Court

of Appeals to grant counsel’s motion to withdraw.



                         Respectfully submitted,


                         /s/ James H. Kreimeyer
                         James H. Kreimeyer
                         Counsel for Appellant
                         P.O. Box 727
                         Belton, TX 76513
                         254-939-9393 Fax:939-2870
                         TSB#11722000
                         jkreime@vvm.com




                        17
                  CERTIFICATE OF COMPLIANCE

      I hereby certify that this brief complies with

the length limitations of Texas Rule of Appellate

Procedure    9.4(i)(3)     because       this    brief   contains

1,792    words,    excluding      the    parts    of    the   brief

exempted    by     Texas   Rule     of   Appellate       Procedure

9.4(i)(1); a number which is less than the 15,000

words allowed under Rule 9.4(i)(2)(B).

      I also certify that this brief complies with

the     typeface    requirements         of     Texas    Rule   of

Appellate Procedure 9.4(e) because this brief has

been written with a conventional typeface using a

14-point font (with footnotes no smaller than 12-

points) using Microsoft Office Word 2010 (version

14), in Courier New font.


                                  /s/ James H. Kreimeyer
                                  JAMES H. KREIMEYER




                               18
                 NO. 03-14-00563-CR



Tarsha Yvonne Wiley     §    IN THE COURT OF APPEALS

v.                      §    THIRD JUDICIAL DISTRICT

THE STATE OF TEXAS      §    SITTING AT AUSTIN, TEXAS

               CERTIFICATE OF COUNSEL

     In compliance with the requirements of Anders

v. California, 386 U.S. 378 (1967), I, James H.

Kriemeyer, court-appointed counsel for appellant,

Tarsha Yvonne Wiley, in the above referenced

appeal, do hereby verify, in writing, to the Court

that I have:

1.   notified appellant that I filed a motion to

withdraw as counsel with an accompanying Anders

brief, and provided a copy of each to appellant;

2.   informed appellant of her right to file a pro

se response identifying what she believes to be

meritorious grounds to be raised in her appeal,

should she so desire;




                            19
3.   advised appellant of her right to review the

appellate record, should she wish to do so,

preparatory to filing that response;

4.   explained the process for obtaining the

appellate record, provided a Motion for Pro Se

Access to the Appellate Record lacking only

appellant’s signature and the date, and provided

the mailing address for this Court; and

5.   informed appellant of her right to seek

discretionary review pro se should this Court

declare her appeal frivolous.

                      Respectfully submitted,



                      /s/ James H. Kreimeyer
                      Attorney for Appellant
                      James H. Kreimeyer




                         20
    CERTIFICATE OF SERVICE TO OPPOSING COUNSEL

    This is to certify a true copy of the foregoing

Appellant’s    Brief   was    furnished   to   Bob   Odom

Assistant District Attorney for Bell County, P.O.

Box 540, Belton, Texas 76513 on the 19th day of

March, 2015.


                              /s/ James H. Kreimeyer
                              JAMES H. KREIMEYER




        CERTIFICATE OF SERVICE TO APPELLANT

    This is to certify a true copy of the brief, a

motion to obtain the appellate record and a letter

explaining Appellant’s right to file a pro se brief

in this cause; was forwarded to Appellant, Tarsha

Yvonne Wiley, Lockhart Correctional Facility, P.O.

Box 1170, Lockhart, TX 78640 on the 19th day of

March, 2015.

                              /s/ James H. Kreimeyer
                              JAMES H. KREIMEYER




                             21
                        JAMES H. KREIMEYER
                                ATTORNEY AT LAW
P.O. Box 727             BOARD CERTIFIED-CRIMINAL LAW           (254) 939-9393
BELTON, TEXAS 76513   TEXAS BOARD OF LEGAL SPECIALIZATION   FAX (254) 939-2870



                             March 19, 2015

Tarsha Yvonne Wiley
TCJ#01941874
Lockhart Correctional Facility
P.O. Box 1170
Lockhart, TX 78640

Notification letter re:
     (1) Anders situation, no arguable grounds, and motion
        to withdraw,
     (2) right to file pro se brief,
     (3) right to file petition for discretionary review,
     (4) relevant appellate rules, and
     (5) Appellant’s motion for pro se access to the
        appellate record

Dear Ms. Wiley:

     Enclosed please find a copy of the motion to withdraw
as counsel and brief pursuant to Anders v. California that
I have prepared and filed in your case. After a diligent
search of both the clerk’s record and reporters record in
your case and a review of the applicable law, it is my
opinion that no reversible error occurred at your
revocation proceeding.

     Whenever appellate counsel files a motion such as
this, the law provides the appellant the right to review
the record and file a response identifying to the appellant
court any grounds she thinks are non-frivolous issues to be
raised on her behalf that the appellate court should
consider in deciding whether the case presents any
meritorious grounds for appeal. Because I have filed this
motion and brief, you now have the right to review the
record and file a response or brief if you so choose. To
assist you in obtaining the record if you wish to review
it, I have enclosed a Motion for Pro Se Access to the
Appellate Record for you to file. In order to obtain the



                                      22
appellate record, you must sign and date the motion and
mail it to the Third Court of Appeals within ten days of

the date of this letter at the following address:

                   Jeffrey D. Kyle, Clerk
                   Third Court of Appeals
                       P.O. Box 12547
                      Austin, TX 78711

     The Court of Appeals will then direct the clerk of the
trial court to provide you with a copy of the appellate
record. Your response will be due to be filed in the Third
Court of Appeals within 30 days of the date the clerk
provides the record to you.

     Whether or not you file a response, the law requires
the Court of Appeals to review the record to determine if
the Court agrees with my assessment that no meritorious
grounds for appeal exist, i.e., that no reversible error
exists. If the Court does not agree, but instead believes
there are non-frivolous issues to be raised on your behalf,
the Court must abate the appeal to have another attorney
appointed to review the record on your behalf.

     Should the Court of Appeals ultimately determine that
there are no meritorious grounds to be raised and that your
appeal is frivolous, the Court will affirm your revocation.
You may then file a pro se petition for discretionary
review with the Texas Court of Criminal Appeals. Such
petition must be filed within 30 days of the date the Court
of Appeals renders its judgment.

     Feel free to write me if you have any questions about
the procedure utilized in your appeal. I will do my best
to answer any questions you may have.

Sincerely,


/s/ James H. Kreimeyer
James H. Kreimeyer




                             23